t c no united_states tax_court robert l perkins petitioner v commissioner of internal revenue respondent docket no 21997-04l filed date p timely filed his federal_income_tax return for but failed to pay fully the amount reported as due r increased the federal_income_tax liability reported by p on his return and assessed the increase pursuant to sec_6213 i r c after expiration of the period in which to request abatement of the increased assessment under sec_6213 i r c p appealed the increase in a letter that was forwarded to r's office of appeals while consideration by appeals was pending r issued p a notice_of_intent_to_levy to collect the outstanding liability for p timely requested a hearing pursuant to sec_6330 i r c before a hearing was scheduled r's office of appeals responded to p's appeal of the increase in his liability treating it as a claim_for_abatement and denying it thereafter the appeals employee conducting p's hearing under sec_6330 i r c did not allow p to challenge the underlying tax_liability on the grounds that p's previous submission to r's office of appeals constituted a prior opportunity to dispute the liability under sec_6330 i r c a notice_of_determination sustaining the proposed levy was thereupon issued under the signature of the same appeals officer who had denied p's previous submission p timely petitioned for review of the notice_of_determination under sec_6330 i r c held p did not have an opportunity to dispute his underlying tax_liability for within the meaning of sec_6330 i r c by virtue of his earlier request still pending when the collection action was initiated for appeals_office consideration and abatement of the liability consequently it was error for the appeals employee conducting p's hearing under sec_6330 i r c to refuse to consider p's challenges to the underlying tax_liability and p's challenges are subject_to de novo review in this court held further p's challenges to his underlying tax_liability are groundless accordingly the refusal to consider them at p's hearing was harmless error held further the possibility that an appeals officer having prior involvement with respect to the unpaid tax within the meaning of sec_6330 i r c participated in the conduct of p's hearing is not grounds for a remand in this case since all of petitioner's arguments against the collection action were frivolous or groundless robert l perkins pro_se james m klein for respondent gale judge pursuant to sec_6330 petitioner seeks review of respondent's determination to proceed with a levy to collect petitioner's federal_income_tax liability for taxable unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended year we conclude that respondent may proceed with collection findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in wisconsin when he filed the petition in this case on date petitioner timely filed his federal_income_tax return for on a form_1040 u s individual_income_tax_return before doing so he had received a publication from respondent entitled instructions for form_1040 which included a discussion of special rules for traders in securities on line of the form_1040 capital_gain or loss petitioner checked a box indicating that no schedule d capital_gains_and_losses was required and reported dollar_figure in losses which offset ordinary_income in that amount as he indicated on the form_1040 petitioner did not attach a schedule d the form_1040 did not include any election forms any schedules c profit or loss from business any forms sales of business property or any statement to the effect that petitioner was a trader in securities or was invoking sec_475 petitioner has not pincite respondent's publication instructions for form_1040 instructs taxpayers electing to use mark-to-market accounting for securities held in connection with a trade_or_business of trading securities to report gains and losses on form_4797 any time elected to have sec_475 apply to the securities he held in respondent sent petitioner a letter dated date requesting that petitioner complete a schedule d with information to support his entry of dollar_figure in losses on line of the form_1040 petitioner thereupon completed a schedule d for and submitted it to respondent petitioner's schedule d reported net short-term_capital_losses of dollar_figure and no long-term_capital_gains or losses respondent subsequently sent petitioner a so-called math error notice3 dated date which stated we changed your return as a result of these changes you owe dollar_figure you figured your capital_gains_and_losses on schedule d incorrectly respondent did not send a notice_of_deficiency to petitioner for petitioner responded to the math error notice by means of a letter to respondent dated date in which he maintained that his return as originally filed was correct including the position that no schedule d needed to be filed in response respondent sent petitioner a letter 105c dated date advising of the disallowance of most of petitioner's claimed dollar_figure loss on the grounds that the loss was limited see sec_6213 the letter was headed we changed your return-you have an amount due to dollar_figure the letter provided instructions for the filing of an appeal of the disallowance pursuant to the instructions petitioner appealed the disallowance in the letter 105c by means of a letter to respondent dated date in which he offered his reasons for disagreeing including a declaration that his statements were true under penalties of perjury appeals request on date before responding to petitioner's appeals request respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy notifying petitioner that respondent intended to satisfy petitioner's outstanding tax_liability by a levy and advising petitioner of his right to request a hearing petitioner timely requested a hearing on a form request for a collection_due_process_hearing sent to respondent on date petitioner's form disputed both the underlying tax_liability and the appropriateness of the collection action in light of the fact that consideration of his appeals request was still pending at some point petitioner's appeals request was referred to and considered by respondent's office of appeals on date before any_action was taken with respect to petitioner's hearing request under sec_6330 the appeals_office issued petitioner a written response to his appeals request treating petitioner's appeals request as a claim_for_abatement the appeals_office denied it and advised petitioner that he could pursue the matter further by filing suit in the u s district_court or the u s court of federal claims the appeals_office response was signed by timothy i gukich as appeals team manager on date approximately months after his request for a hearing under sec_6330 and more than months after denying his appeals request the appeals_office sent a letter to petitioner offering him the opportunity to schedule a sec_6330 hearing in accordance with petitioner's request a hearing was conducted via telephone by settlement officer gwenda dumas on august and date petitioner was not allowed to raise challenges to the underlying tax_liability during the hearing respondent thereupon sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or with a letter attached dated date the notice_of_determination was signed by timothy i gukich appeals team manager and concluded that it would be the parties have stipulated that petitioner did not file a form 1040x amended u s individual_income_tax_return for insofar as the record discloses petitioner did not file suit in either court however on date petitioner filed a petition for redetermination of a deficiency with this court petitioner's case arising from that petition was dismissed for lack of jurisdiction on date appropriate for respondent to proceed with the proposed levy the notice_of_determination reasoned that petitioner could not challenge the underlying tax_liability because he had received a prior opportunity to appeal petitioner timely petitioned the court for review of respondent's determination opinion i background sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer's right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by an officer_or_employee of the commissioner's office of appeals who has had no prior involvement with respect to the the notice did not address the issue raised by petitioner in his hearing request concerning the appropriateness of respondent's initiating a collection action when petitioner's abatement request was pending before respondent’s appeals_office unpaid taxes at issue before the hearing sec_6330 the appeals officer_or_employee shall at the hearing obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 a taxpayer is treated as not having had an opportunity to dispute a liability that is reported as due on a return 122_tc_1 an opportunity to dispute the underlying liability that precludes a taxpayer from challenging it in a sec_6330 hearing includes a prior opportunity for a conference with the commissioner's office of appeals when the taxpayer availed himself of that opportunity 128_tc_48 see also sec_301 e q a-e2 proced admin regs at the conclusion of the hearing the appeals officer_or_employee must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 with respect to determinations made before date we have jurisdiction to review the appeals office's determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 generally we may consider only those issues that the taxpayer raised during the sec_6330 hearing see sec_301_6330-1 q a-f5 proced admin regs see also 118_tc_488 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of pursuant to the pension_protection_act of publaw_109_280 120_stat_1019 this court has jurisdiction with respect to all determinations in sec_6330 proceedings effective for determinations made after the date which is days after the date date of enactment or date discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 ii challenges to the underlying liability petitioner's principal argument is that he did not receive the hearing to which he was entitled under sec_6330 because the appeals employee refused to consider challenges to the underlying tax_liability pursuant to sec_6330 the existence or amount of the underlying tax_liability may be challenged only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability no statutory_notice_of_deficiency was sent to petitioner for the unpaid tax that respondent seeks to collect by levy consists in part of an amount reported as due on petitioner's return but unpaid and an additional_amount assessed by respondent pursuant to the math error procedures under sec_6213 the settlement officer did not permit petitioner to challenge the underlying tax_liability in connection with his hearing on the grounds that he had a prior opportunity to dispute the liability within the meaning of sec_6330 by virtue of his making a submission to the appeals_office in response to the letter 105c ie petitioner’s appeals request a challenges to self-assessed amount a portion of the underlying tax_liability was reported by petitioner as due on his return under montgomery v commissioner supra petitioner was entitled to challenge that portion of the liability petitioner’s earlier appeals request concerned only the liability arising from respondent's disallowance of petitioner's claimed capital losses exceeding dollar_figure thus the appeals employee's position that petitioner was precluded from challenging any portion of the underlying liability was erroneous b challenges to sec_6213 assessment the remaining portion of the underlying tax_liability is attributable to the additional_assessment made by respondent pursuant to sec_6213 resulting from the disallowance of petitioner’s claimed capital losses in excess of the dollar_figure capital_loss limitation of sec_1211 the notice of we are satisfied that respondent was entitled to make this assessment under sec_6213 petitioner's claimed dollar_figure capital_loss constituted a mathematical_or_clerical_error within the meaning of sec_6213 because it was an entry on a return of a deduction in an amount which exceeds a statutory limit imposed by subtitle a of title_26 which limit is expressed as a specified monetary amount and the items entering into the application of such limit appear on such return sec_6213 with regard to the last requirement we note that the schedule d belatedly submitted by petitioner disclosed to respondent that the claimed dollar_figure continued determination also concluded that petitioner was precluded from challenging this portion of the underlying liability because of the consideration by the appeals_office of his appeals request the difficulty with this conclusion is that the appeals_office had not taken any_action with respect to petitioner's appeals request when the notice_of_intent_to_levy was issued to him sec_6330 states with respect to the right of a person whose property is subject_to levy to challenge the underlying tax_liability in a sec_6330 hearing as follows b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not continued loss arose from sales of capital assets and the extent of any gains from such sales thus triggering the dollar_figure limit of sec_1211 nothing on the return or its accompanying schedules indicated that petitioner had taken the position that he was entitled to report his securities transactions under sec_475 as he apparently now claims in this proceeding petitioner would have been entitled to have the foregoing math error assessment abated and the proposed increase in his tax_liability considered instead under the deficiency procedures if he had so requested within days after the math error notice was sent to him on date see sec_6213 however petitioner failed to do so within the allotted days his letter disputing the math error assessment was not sent until date respondent does not contend that petitioner's right to invoke deficiency procedures with respect to the asserted_liability pursuant to sec_6213 constituted an opportunity to dispute the liability within the meaning of sec_6330 we note in this regard that the math error notice sent to petitioner nowhere disclosed to him his right to deficiency procedures let alone that such right was contingent upon petitioner's making the request within days otherwise have an opportunity to dispute such tax_liability emphasis added the statute utilizes the past tense in reference to the opportunity to dispute indicating that congress contemplated that the dispute opportunity would have already transpired when the hearing under sec_6330 occurred respondent's regulations confirm this interpretation an opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sec_301_6330-1 q a-e2 proced admin regs emphasis added in upholding the validity of this regulation recently we concluded that congress intended to preclude taxpayers who were previously afforded a conference with the appeals_office from raising the underlying liabilities again in a collection review hearing and before this court lewis v commissioner supra pincite emphasis added should the earlier appeals_conference opportunity be treated as a prior opportunity where as in this case the requested conference opportunity is not resolved by appeals until after the taxpayer has requested but not received a sec_6330 hearing we conclude not because to construe the statute in this manner would consign to the commissioner’s discretion whether the underlying tax_liability is subject_to judicial review the commissioner could cut off judicial review in these circumstances by the simple expedient of processing the appeals consideration of the liability outside sec_6330 before offering the sec_6330 hearing if the requested sec_6330 hearing were offered first a liability otherwise subject_to challenge under sec_6330 would also be subject_to judicial review under sec_6330 upon the taxpayer's timely appeal conversely if appeals consideration outside sec_6330 proceeds first the consideration by appeals operates to preclude a challenge to the underlying liability in the hearing and any subsequent judicial review see lewis v commissioner supra pincite that is precisely the position taken by respondent in this case in enacting what is commonly referred to as the collection_due_process provisions of sec_6330 and sec_6320 congress intended to confer new rights upon taxpayers when the commissioner initiated collection actions against them including in designated circumstances judicial review of the underlying tax_liability montgomery v commissioner t c pincite laro j concurring 115_tc_35 114_tc_492 goza v commissioner t c pincite to construe sec_6330 to preclude a challenge to and judicial review of the underlying tax_liability in the circumstances of this case would circumscribe the right to judicial review that congress intended to extend to taxpayers against whom collection actions have been initiated we accordingly hold that petitioner did not have an opportunity to dispute the underlying tax_liability within the meaning of sec_6330 by virtue of an appeals review that was not completed until after a hearing was requested under sec_6330 to hold otherwise would permit the commissioner to cut off a taxpayer's right to judicial review of his challenge to the underlying tax_liability by the simple expedient of postponing the sec_6330 hearing until after a request for appeals consideration pending when the collection action was initiated was completed by appeals we therefore conclude that the appeals employee erred in refusing to consider petitioner's challenge to the underlying tax_liability petitioner's underlying liability was properly at issue in his sec_6330 hearing and is consequently subject_to de novo review in this court see eg goza v commissioner supra pincite c de novo review of underlying tax_liability having decided that petitioner was entitled to challenge his underlying liability in the hearing and obtain judicial review thereof we proceed to consider de novo the merits of petitioner's challenges at trial we gave petitioner an we note in this regard that the same appeals officer who considered and denied any relief with respect to petitioner's appeals request also signed off on the notice_of_determination which took the position that petitioner was precluded from challenging the underlying liability in the sec_6330 proceeding because of prior appeals consideration opportunity to raise any issue concerning the underlying liability that he contended he would have raised at the hearing self-assessed amount petitioner has not addressed that portion of the underlying liability reported as due on his return but unpaid other than his claim regarding the limitations_period for assessment or collection that we find to be without merit see infra at ii c we therefore deem that portion conceded sec_6213 assessment claim under sec_475 as for the portion of the underlying liability attributable to respondent's disallowance of petitioner's claimed capital losses in excess of dollar_figure petitioner contends that he is entitled to the claimed losses on the basis of being a day trader while sec_475 allows persons engaged in a trade_or_business as a trader in securities to treat the gain_or_loss from such securities as ordinary_income or loss not subject_to the sec_1211 limitation on recognition of capital losses see sec_475 f d we are satisfied after a de novo review of petitioner's claim that he has not shown eligibility for treatment of his securities losses under sec_475 sec_475 allows ordinary gain_or_loss treatment in conjunction with use of the mark-to-market method_of_accounting for the securities used in the securities trader's trade_or_business sec_475 a taxpayer must elect the provision however no later than the due_date without regard to extensions for the return for the year immediately preceding the election_year revproc_99_17 sec_5 1999_1_cb_503 lehrer v commissioner tcmemo_2005_167 see also knish v commissioner tcmemo_2006_268 petitioner admits that he has made no such election at any time even if we were to treat petitioner's averments in this proceeding as an attempt to elect sec_475 notwithstanding the requirements of revproc_99_ supra such an election coming almost years after the close of the year at issue would give petitioner an impermissible benefit of hindsight compare 126_tc_279 3-month-late sec_475 election permitted under sec_301_9100-3 proced admin regs where taxpayer made no securities trades between election's due_date and its actual filing with knish v commissioner supra 6-month-late sec_475 election made on form_3115 application_for change in accounting_method was ineffective lehrer v commissioner supra 34-month-late sec_475 election made on amended tax_court petition was ineffective in addition to the absence of an election petitioner presented no evidence beyond his uncorroborated testimony that he was engaged in a trade_or_business of trading securities supporting the contrary conclusion is his return which contains no schedule c for any trade_or_business finally the schedule d submitted by petitioner which documents the securities sales giving rise to his claimed dollar_figure loss demonstrates to our satisfaction that petitioner did not employ mark-to-market accounting with respect to his securities no securities were marked to market as of yearend in sum petitioner's contention that he was entitled to recognize a dollar_figure loss in on account of his being a day trader is groundless aside from his apparent reliance on sec_475 petitioner's remaining argument against the application of the sec_1211 limitation on his claimed losses is that the restriction is unfair or inappropriate for taxpayers in his circumstances and or that the recognition of capital losses should not be limited because the recognition of capital_gains is not these arguments merit no discussion the applicability of sec_1211 to taxpayers in petitioner's circumstances is well established see eg marrin v commissioner tcmemo_1997_24 affd 147_f3d_147 2d cir see also 225_fedappx_391 7th cir jamie v commissioner tcmemo_2007_22 limitations_period claims petitioner also asserted in his pretrial memorandum that the periods for assessment and or collection have expired with respect to the liability at issue assuming that petitioner would have presented this issue if the appeals employee had permitted challenges to the underlying liability the contention is groundless generally the amount of any_tax imposed by the internal_revenue_code must be assessed within years after the return is filed sec_6501 the liabilities at issue were assessed in well within the years after the filing of the return on date the 10-year period of limitations on collection commenced upon the assessments of the tax in and therefore does not expire until sometime in see sec_6502 iii issues other than the underlying tax_liability a sec_6330 verification petitioner also argues without citing any specifics that the appeals employee conducting his sec_6330 hearing failed to satisfy sec_6330 which requires that the appeals officer obtain verification that the requirements of applicable law or administrative procedure have been met we disagree the notice_of_determination catalogues the investigation undertaken by the appeals employee to satisfy sec_6330 petitioner cites no specific error and we have likewise found no infirmity in the process by which the liabilities at issue were assessed a portion of the unpaid liability was assessed after being reported as due by petitioner and the remainder was properly assessed pursuant to sec_6213 b appeals officer's prior involvement finally petitioner argues that his hearing failed to satisfy the requirements of sec_6330 which provides that the hearing shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 sec_301_6330-1 a-d4 proced admin regs provides prior involvement by an employee or officer of appeals includes participation or involvement in an appeals hearing other than a cdp collection_due_process_hearing held under either sec_6320 or sec_6330 that the taxpayer may have had with respect to the tax and tax periods shown on the cdp_notice given that he signed the date appeals letter denying petitioner's appeals request we believe appeals team manager gukich had prior involvement with respect to petitioner's unpaid tax the appeals letter signed by mr gukich preceded petitioner's sec_6330 hearing by approximately months somewhat less clear is whether mr gukich's signature as appeals team manager on the notice_of_determination demonstrates that he participated in the conduct of petitioner's sec_6330 hearing within the meaning of sec_6330 the parties have stipulated that the hearing was conducted via telephone by settlement officer gwenda dumas nonetheless even if we assume without deciding that mr gukich participated in the conduct of petitioner's hearing it would not be grounds for a remand in this case because the arguments that petitioner has raised against the collection action are all frivolous and groundless thus we conclude that even if mr gukich's apparently supervisory role in issuing the notice_of_determination were considered conduct of the hearing for purposes of sec_6330 such participation by mr gukich could not have affected the outcome of the sec_6330 hearing and was therefore harmless error iv conclusion petitioner raised no other issues because we find that the appeals employees' refusal to allow petitioner to challenge the underlying tax_liability and mr gukich's possible participation in the conduct of the hearing after prior involvement would constitute harmless error we conclude that neither requires that this case be remanded to appeals for a further hearing it would not be necessary or productive to do so see 117_tc_183 instead we shall sustain respondent's determination to proceed with the levy to reflect the foregoing decision will be entered for respondent
